NEWS RELEASE
 
CONTACT:  Mac McConnell
Senior Vice President, Finance & CFO
713-996-4700
www.dxpe.com


 
DXP ENTERPRISES, INC. ANNOUNCES
THE SIGNING OF A DEFINITIVE AGREEMENT TO ACQUIRE THE ASSETS OF
D&F DISTRIBUTORS, INC.


Houston, Texas, November 23, 2010 – DXP Enterprises, Inc. (NASDAQ:  DXPE)
announced today the signing of a definitive agreement to acquire substantially
all the assets of D&F Distributors, Inc. (“D&F”).   The acquisition is expected
to close effective November 30, 2010.  The purchase price of $13.4 million is
estimated to consist of approximately $7.5 million to be paid in cash,
approximately $2.8 million in the form of promissory notes bearing interest at a
rate of 5%, and approximately $3.1 million in the form of shares of DXP common
stock.  The allocation of the purchase price between cash, notes and common
stock will be determined based upon the amount of D&F debt outstanding on the
effective closing date.  The cash portion of the purchase price will be funded
by borrowings under DXP’s existing credit facility.


D&F is headquartered in Indiana and operates out of six locations in Indiana,
Kentucky, Tennessee and Ohio.  D&F distributes and services industrial,
commercial and municipal pumps and fabricates pump packages.


The 2010 annualized sales and EBITDA (earnings before interest, taxes,
depreciation and amortization) for the acquired business are approximately $22
million and $2.8 million, respectively.


David Little, Chief Executive Officer, stated, “D&F is a quality company with
great people and excellent pump product expertise.  We are excited with the
geography and markets they cover and we look forward to our future success
together.”


Mac McConnell, Chief Financial Officer, stated, “We anticipate this acquisition
to be immediately accretive to earnings.”


DXP Enterprises, Inc. is a leading products and service distributor focused on
adding value and total cost savings solutions to MRO and OEM customers in
virtually every industry since 1908.  DXP provides innovative pumping solutions,
integrated supply and MROP (maintenance, repair, operating and production)
services that emphasize and utilize DXP’s vast product knowledge and technical
expertise in pumps, bearings, power transmission, seals, hose, safety, fluid
power, and electrical and industrial supplies.  DXP’s breadth of MROP products
and service solutions allows DXP to be flexible and customer driven, creating
competitive advantages for its customers.


The Private Securities Litigation Reform Act of 1995 provides a “safe-harbor”
for forward-looking statements.  Certain information included in this press
release (as well as information included in oral statements or other written
statements made by or to be made by the Company) contains statements that are
forward-looking.  Such forward-looking information involves important risks and
uncertainties that could significantly affect anticipated results in the future;
and accordingly, such results may differ from those expressed in any
forward-looking statement made by or on behalf of the Company.  These risks and
uncertainties include, but are not limited to; ability to obtain needed capital,
dependence on existing management, leverage and debt service, domestic or global
economic conditions, and changes in customer preferences and attitudes. For more
information, review the Company's filings with the Securities and Exchange
Commission.


#

 
 

--------------------------------------------------------------------------------

 
